UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-14174 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 58-2210952 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ten Peachtree Place NE, Atlanta, Georgia 30309 (Address and zip code of principal executive offices) 404-584-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding as of July 25, 2012 Common Stock, $5.00 Par Value AGL RESOURCES INC. Quarterly Report on Form 10-Q For the Quarter Ended June 30, 2012 TABLE OF CONTENTS Page(s) Glossary of Key Terms 3 Item Number. PART I – FINANCIAL INFORMATION 1 Condensed Consolidated Financial Statements (Unaudited) 4 Condensed Consolidated Statements of Financial Position 4 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Comprehensive Income 6 Condensed Consolidated Statements of Equity 7 Condensed Consolidated Statements of Cash Flows 8 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 Note 1 – Organization and Basis of Presentation 9 Note 2 – Significant Accounting Policies and Methods of Application 9 Note 3 – Merger with Nicor 15 Note 4 – Fair Value Measurements 16 Note 5 – Derivative Instruments 17 Note 6 – Employee Benefit Plans 20 Note 7 – Debt and Credit Facilities 21 Note 8 – Non-Wholly Owned Entities 22 Note 9 – Commitments, Guarantees and Contingencies 23 Note 10 – Segment Information 25 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Forward-Looking Statements 29 Overview 29 Executive Summary 30 Results of Operations 33 Liquidity and Capital Resources 40 Critical Accounting Policies and Estimates 44 3 Quantitative and Qualitative Disclosures About Market Risk 45 4 Controls and Procedures 47 PART II – OTHER INFORMATION 1 Legal Proceedings 48 1 A Risk Factors 48 2 Unregistered Sales of Equity Securities and Use of Proceeds 48 6 Exhibits 49 SIGNATURE 50 Glossary of Key Terms 2 Table of Contents GLOSSARY OF KEY TERMS 2011 Form 10-K Our Annual Report on Form 10-K for the year ended December 31, 2011, filed with the SEC on February 22, 2012 AGL Capital AGL Capital Corporation AGL Credit Facility $1.3 billion credit agreement entered into by AGL Capital to support the AGL Capital commercial paper program Atlanta Gas Light Atlanta Gas Light Company Bcf Billion cubic feet Central Valley Central Valley Gas Storage, LLC Chattanooga Gas Chattanooga Gas Company EBIT Earnings before interest and taxes, a non-GAAP measure that includes operating income and other income and excludes financing costs, including interest on debt and income tax expense each of which we evaluate on a consolidated level. As an indicator of our operating performance, EBIT should not be considered an alternative to, or more meaningful than, earnings before income taxes, or net income attributable to AGL Resources Inc. as determined in accordance with GAAP ERC Environmental remediation costs associated with our distribution operations segment FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission Fitch Fitch Ratings GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission, the state regulatory agency for Atlanta Gas Light Golden Triangle Storage Golden Triangle Storage, Inc. Heating Degree Days A measure of the effects of weather on our businesses, calculated as the extent to which the average daily temperature is less than 65 degrees Fahrenheit Heating Season The period from November through March when natural gas usage and operating revenues are generally higher because weather is colder Henry Hub A major interconnection point of natural gas pipelines in Erath, Louisiana where NYMEX natural gas future contracts are priced Horizon Pipeline Horizon Pipeline Company, LLC Illinois Commission Illinois Commerce Commission, the state regulatory agency for Nicor Gas Jefferson Island Jefferson Island Storage & Hub, LLC LIBOR London Inter-Bank Offered Rate LIFO Last-in, first-out, an accounting method used to value inventory LOCOM Lower of weighted average cost or current market price Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission Moody’s Moody’s Investors Service New Jersey BPU New Jersey Board of Public Utilities, the state regulatory agency for Elizabethtown Gas Nicor Nicor Inc. - an acquisition completed in December 2011 and former holding company of Nicor Gas Nicor Advanced Energy Prairie Point Energy, LLC, doing business as Nicor Advanced Energy Nicor Gas Northern Illinois Gas Company, doing business as Nicor Gas Company Nicor Gas Credit Facility $700 million credit facility entered into by Nicor Gas to support its commercial paper program Nicor Services Nicor Energy Services Company Nicor Solutions Nicor Solutions, LLC NUI NUI Corporation NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A non-GAAP measure of income, calculated as operating revenues minus cost of goods sold and revenue tax expense, that excludes operation and maintenance expense, depreciation and amortization, certain taxes other than income taxes, Nicor merger expenses, and gains or losses on the sale of our assets, if any; these items are included in our calculation of operating income as reflected in our Consolidated Statements of Income. Operating margin should not be considered an alternative to, or more meaningful than, operating income as determined in accordance with GAAP OTC Over-the-counter PBR Performance-based rate, a regulatory plan that ended in 2003, which provided economic incentives based on natural gas cost performance Piedmont Piedmont Natural Gas Company, Inc. PP&E Property, plant and equipment S&P Standard & Poor’s Ratings Services Sawgrass Storage Sawgrass Storage, LLC SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. Seven Seas Seven Seas Insurance Company, Inc. SNG Substitute natural gas, a synthetic form of gas manufactured from coal SouthStar SouthStar Energy Services LLC STRIDE Atlanta Gas Light’s Strategic Infrastructure Development and Enhancement program Term Loan Facility $300 million credit agreement entered into by AGL Capital to repay the $300 million senior notes due in 2011 TEU Twenty-foot equivalent unit, a measure of volume in containerized shipping equal to one 20-foot-long container Triton Triton Container Investments LLC, a cargo container leasing company in which we have an investment Tropical Shipping A wholly owned business and a carrier of containerized freight in the Bahamas and the Caribbean region VaR Value at risk is defined as the maximum potential loss in portfolio value over a specified time period that is not expected to be exceeded within a given degree of probability Virginia Natural Gas Virginia Natural Gas, Inc. Virginia Commission Virginia State Corporation Commission, the state regulatory agency for Virginia Natural Gas WACOG Weighted average cost of gas Glossary of Key Terms 3 Table of Contents PART 1 – Financial Information Item 1. Financial Statements AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (UNAUDITED) As of In millions June 30, 2012 December 31, 2011 June 30, 2011 Current assets Cash and cash equivalents $
